          U.S. DEPARTMENT OF HOMELAND SECURITY                ORDER NUMBER
             U.S. Customs and Border Protection               14-004
                                                              ISSUE DATE
             DELEGATION ORDER                                 September 11, 2014
                                                              EFFECTIVE DATE
                    CUSTOMS DIRECTIVE                         September 11, 2014
SUBJECT

Delegation of Authorities to Center Directors


DELEGATED BY                                            DELEGATED TO

Commissioner                                            Directors, Centers of Excellence and
                                                        Expertise or any CBP official acting in that
                                                        capacity
SOURCE OF AUTHORITY BEING DELEGATED                     SUPERSEDED ORDER(S) (ORDER NUMBER(S) AND
                                                        DA TES(S) ONLY)
Homeland Security Act of 2002 (Public Law 107-
296), Treasury Order 100-16 (May 23, 2003), DHS None
Delegation No. 7010.3 (May 11, 2006), and all
applicable statutes and regulations granting authority
to the Commissioner, U.S. Customs and Border
Protection.



DELEGATION


By virtue of the authority vested in me as the Commissioner of U.S. Customs and Border
Protection, and to the extent permitted by law, I hereby delegate to the Directors, Centers of
Excellence and Expertise (Center Directors), currently the Assistant Director of Field Operations,
Trade (ADFO) in the Office of Field Operations, all functions, authorities, rights, privileges,
powers, and duties vested in Port Directors by law, regulation, or otherwise.

These functions, authorities, rights, privileges, powers, and duties may be exercised concurrently by
Port Directors and Center Directors.




Commissioner
U.S. Customs and Border Protection




                                                                                         EXHIBIT 3
                                                                                        Page 1 of 2
     Case 3:21-cv-00198-SLG Document 53-3 Filed 09/15/21 Page 1 of 2
                                      Delegation Order
                                Guidance for Trade Community
                                          April 2021

Executive Summary
Delegation Order, Number 14-004, effective on September 11, 2014 (“Delegation Order”),
delegated all authorities provided by law, regulation (e.g., in Title 19, Code of Federal
Regulations) or otherwise that are vested in Port Directors to the Directors, Centers of
Excellence & Expertise (Center Directors). The Delegation Order facilitated the Office of Field
Operations’ transition of trade processes to the Electronics Center; the Pharmaceutical, Health &
Chemicals Center; the Petroleum, Natural Gas, and Minerals Center; the Apparel, Footwear &
Textiles Center; the Agriculture and Prepared Products Center; the Automotive and Aerospace
Center; the Base Metals Center; the Consumer Products and Mass Merchandising Center; the
Industrial and Manufacturing Materials Center; and the Machinery Center. The Centers assumed
the trade work from the Ports of Entry within their respective industry sector.

The “Regulatory Implementation of the Centers of Excellence and Expertise” interim final rule
was published on December 20, 2016 and amended the CBP regulations to identify the regulatory
functions that were transitioned from the Port Directors to the Center Directors and those that are
jointly carried out by the Port Directors and the Center Directors.

Examples of Excepted Authorities
Port Directors retain singular authority over those matters pertaining to the control, movement,
examination, and release of cargo. While a Port Director may consult a Center Director regarding
these matters, Center Directors will not issue decisions or determinations.

The Port Director has responsibility for exercising authority over all matters
related to Fines, Penalties and Forfeitures (FP&F). All notices to the trade regarding these cases
(including CBPF 5955A, pre-penalty/penalty notices, and seizure notices) are issued under the
authority of the FP&F Officer.

Examples of Joint Authorities
Port Directors and Center Directors both have the authority to demand redelivery of cargo when
necessary to ensure safety and security, and to protect the revenue. Both Port Directors and
Center Directors have the authority to take samples of merchandise as needed.

Port Directors and Center Directors have the authority to demand single transaction bonds when
necessary to ensure safety and security, and to protect the revenue. Revenue collections can be
accepted by Port of Entry staff and/or Center personnel on behalf of CBP.

Regulatory References
Center Directors will have the same authority within Section 191, Title 19 of the Code of Federal
Regulations, wherever the Port Director is referenced, to render trade decisions and
determinations.




                                                                                             EXHIBIT 3
                                                                                            Page 2 of 2
        Case 3:21-cv-00198-SLG Document 53-3 Filed 09/15/21 Page 2 of 2
